DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–4, 6–13, 24–30, 35–37 and 40–42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, this claim recites "therethrough" in line 3. One of ordinary skill in the art is unable to ascertain what structure, e.g., the nozzle, the sidewall, the central channel, the recitation of "therethrough" is intended to reference.
Claims 2 – 4, 6 – 13, 24 – 30 and 41 rejected for the same reasons via their dependency on claim 1.
Claim 28 recites "the hardening" in line 2. This limitation lacks antecedent basis.
As to claim 42, this claim recites "therethrough" in line 3. One of ordinary skill in the art is unable to ascertain what structure, e.g., the nozzle, the sidewall, the central channel, the recitation of "therethrough" is intended to reference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–3, 8–9 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over MYERBERG PG Publication No. 20170173692 (of record) in view of TAKEUCHI EP 0967067.
As to claim 1, MYERBERG discloses an additive manufacturing system comprising:

    PNG
    media_image1.png
    592
    681
    media_image1.png
    Greyscale

a nozzle (Figure 4, 402) having a nozzle sidewall defining a central channel (404) for allowing a deposition material filament to be dispensed therethrough on a workpiece (¶177);
	a heat source (406) operatively coupled to the nozzle for melting the deposition material filament dispensed through the nozzle to form an additive material layer on a top surface of the workpiece with an oxide layer thereby forming around the melted deposition material (¶177); and
	a vibration transducer (420) for providing ultrasonic waves into the melted deposition material (¶183).
Applicant's specification demonstrates that an ultrasonic wave generator for providing ultrasonic waves is capable of causing cavitation within the melted deposition material in order to form bonds between the melted deposition material and the workpiece and to break up the oxide layer around the melted deposition material to further promote bonding o the additive material layer to the workpiece (see page 9's lines 7 – 18 of the Applicant's original specification filed on 01/14/2020).
Therefore, MYERBERG's an ultrasonic wave generator for providing ultrasonic waves is considered to arrive at a structure which is capable of causing cavitation within the melted deposition material in order to form bonds between the melted deposition material and the workpiece and to break up the oxide layer around the melted deposition material to further promote bonding o the additive material layer to the workpiece.
However, MYERBERG fails to disclose an ultrasonic wave generator that is positioned so as to provide the ultrasonic waves into the melted  deposition material in a direction substantially perpendicular to the top surface of the workpiece (a limitation broader than perpendicular to a build surface of a platform). 
TAKEUCHI teaches an ultrasonic wave generator that is positioned so as to provide the ultrasonic waves into the melted deposition material in a direction substantially perpendicular to the top surface of a melted deposition material (Figure 3's 32/33; ¶ 29 and ¶39);
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of TAKEUCHI into the disclosure of MYERBERG for the benefit of unifying two deposited layers together (as taught by TAKEUCHI at ¶39).
For the sake of compact prosecution, should the Applicant amended claims to require that the ultrasonic wave generator is perpendicular to a platform of the additive manufacturing system, it would have been obvious to one of ordinary skill in the art to arrive at this limitation when fabricating an object where the melted deposition material is in a plane substantially parallel to the platform for the benefit of unifying the top surface that is parallel to the platform with the surface below it(as taught by TAKEUCHI's of  teaching of an ultrasonic wave generator that is positioned so as to provide the ultrasonic waves into the melted deposition material in a direction substantially perpendicular to the top surface of a melted deposition material at Figure 3's 32/33; ¶ 29 and ¶39). Alternatively, arriving at such an arrangement would've been obvious rearrangement of parts.
As to claim 2, MYERBERG and TAKEUCHI make obvious the system as claimed in claim 1. 
	One of ordinary skill in the art would understand that this structure is capable of working on a deposition material filament is made of one of a metal and a metal alloy. (see also MYERBERG at  ¶177).
As to claim 3, MYERBERG and TAKEUCHI make obvious the system as claimed in claim 1. 
	MYERBERG further discloses wherein the ultrasonic wave generator includes an ultrasonic transducer operatively coupled to the nozzle for providing ultrasonic waves into the melted deposition material through the nozzle (see also MYERBERG at  ¶183).
As to claim 8, MYERBERG and TAKEUCHI make obvious the system as claimed in claim 1. 
	MYERBERG further discloses wherein the nozzle includes a body portion and an end portion from which the deposition material is dispensed (see MYERBERG at Figure 4). 
	As to claim 9, MYERBERG and TAKEUCHI make obvious the system as claimed in claim 8. 
	MYERBERG further discloses wherein the body portion is cylindrical and the end portion is tapered (see MYERBERG at Figure 4). 
As to claim 41, MYERBERG and TAKEUCHI make obvious the system as claimed in claim 1. 
MYERBERG is considered to arrive at a structure which is capable of working on a deposition material filament that is a metal matrix composite (MMC) including a mix of a metal and a non-metallic material (see MYERBERG at ¶75) and an ultrasonic wave generator (420) configured/capable of for providing the ultrasonic waves such that the cavitation caused by the ultrasonic waves allows the non-metallic material to be wetted by the metal to homogeneously bond the non-metallic material and the metal together (see MYERBERG at ¶183). 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over MYERBERG PG Publication No. 20170173692 (of record) in view of TAKEUCHI EP 0967067, as applied in the rejection of claim 1 above, and in further view of PASCALL PG Publication No. 20170203357.
	As to claim 4, MYERBERG and TAKEUCHI make obvious the system as claimed in claim 1. 
	MYERBERG's teaches teaching fails to disclose the ultrasonic wave generator further comprises an ultrasonic horn  having a first end operatively connected to the ultrasonic transducer and a second end operatively connected to the nozzle. 
TAKEUCHI teaches an ultrasonic wave generator (30) with an ultrasonic horn (31; ¶29) but fails to remedy the above deficiencies. 
	PASCALL teaches a specific ultrasonic wave generator (100) with an ultrasonic horn (102/104) having a first end operatively connected to an ultrasonic transducer (104) and a second end operatively connected to the nozzle (108; ¶16–25). 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the specific teachings of PASCALL into the generic disclosure of MYERBERG for the benefit of vibrating the extrudate to prevent clogging (as taught by PASCALL at ¶27). 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over MYERBERG PG Publication No. 20170173692 (of record) in view of TAKEUCHI EP 0967067, as applied in the rejection of claim 1 above, and in further view of NIELSEN-COLE PG Publication No. 20160136885. 
	As to claim 6, MYERBERG and TAKEUCHI make obvious the system as claimed in claim 1. 
	MYERBERG fails to disclose an ultrasonic head distinct from the ultrasonic wave generator, the ultrasonic head being operatively coupled to the ultrasonic transducer to allow the ultrasonic transducer to provide ultrasonic waves into the melted deposition material through the ultrasonic head.
	TAKEUCHI teaches a specific ultrasonic wave generator (30) with an ultrasonic horn (31) having a first end operatively connected to an ultrasonic transducer (30; ¶29) but fails to remedy the above deficiencies.
	 NIELSEN-COLE teaches an ultrasonic transducer head which is distinct from the print head and a structure more similar to the applicant's (see Figure 1D, 201; 101). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of NIELSEN-COLE into the disclosure of modified MYERBERG for the benefit of improving the bonding strength between each layer (as taught by NIELSEN-COLE at ¶101). When incorporating the above, it would've been further obvious to incorporate the specific teachings of TAKEUCHI's ultrasonic transducer into the above head to provide the ultrasonic waves (as taught by TAKEUCHI at ¶29 and ¶32).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over MYERBERG PG Publication No. 20170173692 (of record) in view of TAKEUCHI EP 0967067, as applied in the rejection of claim 1 above, and in further view of PLANTA TORRALBA PG Publication No. 20120121748.
As to claim 7, MYERBERG and TAKEUCHI make obvious  the system as claimed in claim 1. 
MYERBERG and TAKEUCHI fail to disclose wherein the nozzle is made of titanium.
	PLANTA TORRALBA teaches wherein the nozzle is made of titanium (¶58).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the specific teachings of PLANTA TORRALBA into the general disclosure of MYERBERG for the benefit of a monolithic nozzle body which is capable of being used in fused deposition modeling (as taught by PLANTA TORRALBA at ¶58).
Claims 10–11 is/are rejected under 35 U.S.C. 103 as being unpatentable over MYERBERG PG Publication No. 20170173692 (of record) in view of TAKEUCHI EP 0967067, as applied in the rejection of claim 1 above, and in further view of SWANSON PG Publication No. 20140048969.
	As to claims 10–11, MYERBERG and TAKEUCHI make obvious  the system as claimed in claim 1. 
	MYERBERG's nozzle is only generically illustrated and fails to disclose a wherein the nozzle includes at least one groove extending inwardly into the nozzle from an outer surface of the nozzle and wherein the at least one groove includes a plurality of spaced-apart annular grooves disposed concentrically about a longitudinal axis of the nozzle.
TAKEUCHI fails to remedy the above deficiencies.
	SWANSON teaches a more specific nozzle with a wherein the nozzle includes at least one groove extending inwardly into the nozzle from an outer surface of the nozzle  and wherein the at least one groove includes a plurality of spaced-apart annular grooves disposed concentrically about a longitudinal axis of the nozzle (Figures 5 and 6 reference being made to features near 84, 68 and 78). 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the specific teachings of SWANSON into the generic disclosure of modified MYERBERG for the benefit of a nozzle which may be used with a print head in an extrusion-based additive manufacturing system (as taught by SWANSON at ¶9). 
Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over MYERBERG PG Publication No. 20170173692 (of record) in view of TAKEUCHI EP 0967067, as applied in the rejection of claim 1 above, and in further view of HADAS PG Publication No. 20160046073.
	As to claims 10 and 12, MYERBERG and TAKEUCHI make obvious  the system as claimed in claim 1. 
	MYERBERG's nozzle is only generically illustrated and fails to disclose a wherein the nozzle includes at least one groove extending inwardly into the nozzle from an outer surface of the nozzle and  wherein the at least one groove includes a plurality of spaced-apart annular grooves disposed concentrically about a longitudinal axis of the nozzle.
TAKEUCHI fails to remedy the above deficiencies.
	HADAS teaches a more specific nozzle which includes at least one groove (Figure 1B's 120. See also the other Figures)  extending inwardly into the nozzle from an outer surface of the nozzle  and wherein the at least one groove includes a plurality of spaced-apart annular grooves disposed concentrically about a longitudinal axis of the nozzle (Figure 1B's 120. See also the other Figures). 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the specific teachings of HADAS into the generic disclosure of modified MYERBERG for the benefit of a nozzle which leads to less fuzzy inaccurate printing (as taught by HADAS at ¶49) and/or the ability to achieve a desired target viscosity at a low temperatures (as taught by HADAS at ¶53). 
Claims 13, 24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over MYERBERG PG Publication No. 20170173692 (of record) in view of TAKEUCHI EP 0967067, as applied in the rejection of claim 1 above, and in further view of DUTY PG Publication No. 20150183164.
	As to claim 13, MYERBERG and TAKEUCHI make obvious  the system as claimed in claim 1. 
	MYERBERG fails to disclose further comprising a susceptor sleeve coupled to the heat source, the susceptor sleeve being disposed around the nozzle and in contact with the nozzle to transfer heat by conduction to the deposition material filament within the central channel through the nozzle sidewall. 
TAKEUCHI fails to remedy the above deficiencies.
	DUTY teaches further comprising a susceptor sleeve (Figure 2, 105;¶29 and ¶33) coupled to a heat source (90), the susceptor sleeve being disposed around a nozzle (80) and in contact with the nozzle to transfer heat by conduction to the deposition material filament within the central channel through the nozzle sidewall (¶31). 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of DUTY into the disclosure of modified MYERBERG for the benefit of contactless heating assembly which is lighter and easily controlled (as taught by DUTY at ¶27).
	As to claim 24, MYERBERG and TAKEUCHI make obvious the system as claimed in claim 1. 
	MYERBERG fails to disclose wherein the heat source includes a magnetic flux concentrator. 
TAKEUCHI fails to remedy the above deficiencies.
	DUTY teaches wherein a heat source (120/105) includes a magnetic flux concentrator (¶30). 

It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of DUTY into the disclosure of modified MYERBERG for the benefit of contactless heating assembly which is lighter and easily controlled (as taught by DUTY at ¶27 and ¶34).
As to claim 26, MYERBERG and DUTY make obvious at the system as claimed in claim 24.
	MYERBERG and TAKEUCHI make obvious  an electrical power source (462; ¶190) but fails to disclose wherein the heat source includes an induction coil disposed concentrically around the nozzle, the induction coil being operatively connected to an electric power source. 
TAKEUCHI fails to remedy the above deficiencies.
	DUTY further teaches wherein the heat source includes an induction coil (120) disposed concentrically around the nozzle (Figure 2), the induction coil being operatively connected to an electric power source (¶34). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of DUTY into the disclosure of modified MYERBERG for the benefit of contactless heating assembly which is lighter and easily controlled (as taught by DUTY at ¶27 and ¶34).
Claims 27–29 is/are rejected under 35 U.S.C. 103 as being unpatentable over MYERBERG PG Publication No. 20170173692 (of record) in view of TAKEUCHI EP 0967067, as applied in the rejection of claim 1 above, and in further view of  CRUMP US Patent No. 7,942,987 (of record).
	As to claim 27, MYERBERG and TAKEUCHI make obvious  the system as claimed in claim 1. 
	MYERBERG further discloses including a platform (418) for supporting the workpiece (¶181).
MYERBERG fails to disclose a platform actuator operatively connected to the platform for selectively moving the platform vertically towards and away from the nozzle. 
TAKEUCHI fails to remedy the above deficiencies.
	CRUMP teaches a platform actuator (Figure 2, 30) operatively connected to platform (32) for selectively moving the platform vertically towards and away from the nozzle (4:21–44).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of CRUMP into the generic disclosure of modified MYERBERG for the benefit of raising and lowering the platform and enabling the fabrication of additional layers (as taught by CRUMP at 5:37–59).
	As to claim 28, MYERBERG and CRUMP make obvious the system as claimed in claim 27.
MYERBERG further discloses further comprising a workpiece heater (462/464/466) for heating the workpiece to delay the hardening of the melted deposition material and thereby prevent the deposited material from clogging the nozzle (¶191). 
	As to claim 29, MYERBERG and CRUMP make obvious the system as claimed in claim 28.
MYERBERG further discloses further wherein the workpiece heater includes an electrical current source (462) operatively connected to the platform (at 466) and to the nozzle (at 464) to form a closed electrical circuit through the platform, the workpiece, the nozzle and the electrical current source in order to resistively heat at least one of the top surface of the workpiece, the nozzle and the melted deposition material between the top surface of the workpiece and the nozzle (¶190). 
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable MYERBERG PG Publication No. 20170173692 (of record) in view of TAKEUCHI EP 0967067 in view of CRUMP US Patent No. 7,942,987 (of record), as applied in the rejection of claim 29 above, and in further view of SWANSON PG Publication No. 20140048969.
MYERBERG, TAKEUCHI and CRUMP make obvious the system as claimed in claim 29.
As to claim 30, MYERBERG, TAKEUCHI and CRUMP make obvious the system as claimed in claim 29.
MYERBERG generally indicates that the features of the three dimensional printer located within a single housing (see Figure 1).
However, MYERBERG, TAKEUCHI and CRUMP fail to expressly disclose wherein the workpiece heater includes an insulated heated chamber having a thermally-insulated sidewall extending generally vertically around the platform and a thermally-insulated roof panel extending generally horizontally above the thermally-insulated sidewall, the roof panel including a nozzle opening adapted to allow the nozzle to access the interior of the insulated heated chamber.
SWANSON explicitly teaches an enclosed chamber (Figure 3, 38; ¶ 57). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate this specific teaching of SWANSON into generic disclosure of modified MYERBERG for the benefit of enclosing the entire system to reduce the rate at which the part and support materials solidify after being extruded and deposited (as taught by SWANSON at ¶57).
The obvious combination above would arrive at workpiece heater includes an insulated heated chamber having a thermally-insulated sidewall extending generally vertically around the platform and a thermally-insulated roof panel extending generally horizontally above the thermally-insulated sidewall, the roof panel including a nozzle opening adapted to allow the nozzle to access the interior of the insulated heated chamber. 
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over MYERBERG PG Publication No. 20170173692 (of record) in view of TAKEUCHI EP 0967067.
	As to claim 42, MYERBERG discloses an additive manufacturing system comprising:

    PNG
    media_image1.png
    592
    681
    media_image1.png
    Greyscale


	a nozzle (Figure 4, 402)  having a nozzle sidewall defining a central channel (404) for allowing a deposition material filament to be dispensed therethrough on a workpiece (¶177);;
	a heat source (406)  operatively coupled to the nozzle for melting the deposition material filament dispensed through the nozzle to form an additive material layer on a top surface of the workpiece with an oxide layer thereby forming around the melted deposition material (¶177);; and
	a wave generator (420) for providing acoustic waves, the wave generator being disposed so as to provide the acoustic waves into the melted deposition material to cause cavitation within the melted deposition material in order to wet and form bonds between the melted deposition material and the workpiece and to break up the oxide layer around the melted deposition material to further promote bonding of the additive material layer to the workpiece (¶183).
MYERBERG fails to disclose the wave generator being disposed so as to provide the acoustic waves into the melted deposition material in a direction substantially perpendicular to the top surface of the workpiece (a limitation broader than perpendicular to a build surface of a platform). 
TAKEUCHI teaches an ultrasonic wave generator that is positioned so as to provide the ultrasonic waves into the melted deposition material in a direction substantially perpendicular to the top surface of a melted deposition material (Figure 3's 32/33; ¶ 29 and ¶39);
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of TAKEUCHI into the disclosure of MYERBERG for the benefit of unifying two deposited layers together (as taught by TAKEUCHI at ¶39).
For the sake of compact prosecution, should the Applicant amended claims to require that the ultrasonic wave generator is perpendicular to a platform of the additive manufacturing system, it would have been obvious to one of ordinary skill in the art to arrive at this limitation when fabricating an object where the melted deposition material is in a plane substantially parallel to the platform for the benefit of unifying the top surface that is parallel to the platform with the surface below it(as taught by TAKEUCHI's of  teaching of an ultrasonic wave generator that is positioned so as to provide the ultrasonic waves into the melted deposition material in a direction substantially perpendicular to the top surface of a melted deposition material at Figure 3's 32/33; ¶ 29 and ¶39). Alternatively, arriving at such an arrangement would've been obvious rearrangement of parts.

Allowable Subject Matter
Claim 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 25, the primary reason for indicating this claim allowable is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at magnetic flux concentrator includes: 	a penannular core member having first and second ends spaced apart to define a gap therebetween, the core member being; 	and a coil disposed around the core member, the coil being operatively connected to an electric power source. 
As to claim 25, MYERBERG, TAKEUCHI and DUTY make obvious at the system as claimed in claim 24. 
	MYERBERG and TAKEUCHI make obvious  an electrical power source (see MYERBERG at 462; ¶190).
MYERBERG fails to disclose the magnetic flux concentrator includes:
	a penannular core member having first and second ends spaced apart to define a gap therebetween, the core member being;
	and a coil disposed around the core member, the coil being operatively connected to an electric power source. 
TAKEUCHI fails to remedy the above deficiencies.
DUTY further teaches the magnetic flux concentrator (120/105) includes a coil wrapped around a core member sleeve (105) both of which surround a  nozzle (Figure 2) such that the nozzle is received within a gap.
	However, DUTY's core member is a sleeve and is not in a form of an incomplete circle or ring and therefore is not penannular. 
Therefore, DUTY fails to teach a penannular core member having first and second ends spaced apart to define a gap therebetween, the core member being.
No other references remedy this deficiency. 
Therefore, the primary reason for indicating this claim allowable is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at magnetic flux concentrator includes: a penannular core member having first and second ends spaced apart to define a gap therebetween, the core member being; 	and a coil disposed around the core member, the coil being operatively connected to an electric power source.
Response to Arguments
Applicant's arguments filed on 01/18/2022, see pages 7–12, have been fully and are persuasive to the extent they conform with the rational of the new rejection above. Where they don't conform with the rational above, Applicant’s arguments with respect to claim(s) 1 –4, 6–13, 24–30, 35–37 and 40–42 are considered are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Y. Cui, C.L. Xu, Q. Han, Effect of ultrasonic vibration on unmixed zone formation, Scripta Materialia, Volume 55, Issue 11, 2006, Pages 975-978, ISSN 1359-6462, https://doi.org/10.1016/j.scriptamat.2006.08.035. (https://www.sciencedirect.com/science/article/pii/S135964620600621X) illustrates vertical movement relative to platform surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANLEY L CUMMINS IV/Examiner, Art Unit 1743